DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0050653 (Lam) in view of US 2012/0036825 (Kasuga).
Regarding claim 1, 3-9, Lam teaches a combustion device (Fig 1) comprising: a combustor that combusts fuel and combustion air in a combustion chamber to produce a combustion gas (para 27-36; fuel and air burned at burner 1 in combustion chamber 21), wherein: the combustor comprises a cooling fuel supplier that mixes the fuel into the combustion air and that supplies the fuel into the combustor (cooling fuel supplier 31 mixes fuel with air 29 and cools the liner wall), the combustor comprises a side wall that forms the combustion chamber (side wall 19, 17, 13), the cooling fuel supplier is positioned downstream from a combustion air-supplying source in a flow direction of the combustion air and between the combustion air-supplying source and the side wall (para 31-32; combustor is downstream from a compressor, which is a combustion air-supplying source, and therefore the fuel supply is downstream of the combustion air-supplying source and between combustion air-supplying source and the side wall), the cooling fuel supplier supplies the fuel toward an outer surface of the side wall such that the fuel is supplied to a portion of the side wall forming a portion of the combustion chamber in which the combustion gas is flowing (see Fig 1; fuel is supplied toward an outer surface of wall portion 19, which is a portion of the combustion chamber in which combustion gas is flowing), and a mixture of the fuel and the combustion air cools the side wall before said mixture is combusted in the combustion chamber (fuel and air cools the side wall, flows toward the burner 1, and then is combusted in the combustion chamber), wherein the cooling fuel supplier is provided at a position such that the fuel directly reaches the side wall (see Fig 1; fuel is directed directly at the side wall 19), wherein the cooling ammonia supplier comprises a cooling nozzle that injects the fuel, and the cooling nozzle is configured to mix the fuel into the combustion air (nozzle 31 injects fuel to mix with air 29), wherein the cooling ammonia supplier comprises a plurality of cooling nozzles that inject the fuel (plurality of nozzles 31), a gas turbine comprising the combustion device (see para 27), the combustion air supplying source is a compressor (para 31-32).
Lam fails to teach that the fuel is ammonia and the location of the combustion air supplying device relative to the combustor, or the plurality of cooling nozzles are provided in a flow passageway for the combustion air and are configured to mix the fuel ammonia into the combustion air.
However, Kasuga teaches a combustion device (Fig 1, 3, para 16-19, 27; combustor 2) comprising: a combustor (2) that combusts liquid fuel ammonia and combustion air in a combustion chamber to produce a combustion gas (para 16-19), wherein: the fuel ammonia cools the combustor side wall and wherein the combustion air-supplying device is a compressor that is upstream of the combustor (Fig 3; compressor 4 is upstream of the combustor 2 in a flow direction of the combustion air). It would have been obvious to one of ordinary skill in the art at the time of filing to make the fuel of Lam liquid ammonia in order to reduce carbon dioxide emissions and to position the combustion air-supplying device/compressor upstream of the combustor in a flow direction of the combustion air, as taught by Kasuga. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the cooling fuel ammonia and positioning the combustion air-supplying device/compressor upstream of the combustor in a flow direction of the combustion air yields predictable results. When the combination of Lam in view of Kasuga is made, the fuel that is injected from Lam’s nozzles 31 will be liquid ammonia. The nozzles 31 of Lam are positioned adjacent the combustor wall/liner, and therefore downstream from a combustion air-supplying source (compressor) in a flow direction of the combustion air and between the combustion air-supplying source and the side wall.
Furthermore, when the combination of Lam in view of Kasuga is made, the cooling ammonia supplier will be positioned closer to the side wall than a middle portion between the combustion air-supplying source and the side wall (see annotated Figure of Kasuga showing a “middle portion”). That is, the cooling ammonia supplier of Lam is adjacent to the side wall of the combustion chamber, and therefore closer to the side wall than the air passage/middle portion. It would have been obvious to one of ordinary skill in the art at the time of filing to position the cooling ammonia supplier closer to the side wall than a middle portion between the combustion air-supplying source and the side wall, as taught by Lam in view of Kasuga. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, positioning the cooling ammonia supplier closer to the side wall than a middle portion between the combustion air-supplying source and the side wall yields predictable results.

    PNG
    media_image1.png
    301
    466
    media_image1.png
    Greyscale

Regarding claims 3-5, when the combination of Lam in view of Kasuga is made, the cooling fuel (ammonia) supplier (nozzles 31 of Lam) are positioned to mix fuel and air thoroughly and flow it along the wall, therefore directly reaching the side wall, the cooling ammonia supplier comprises a cooling nozzle or a plurality of cooling nozzles that injects the fuel ammonia into combustion air (one or multiple nozzles 31 injecting fuel into air 29/27), the plurality of cooling nozzles are provided in a flow passageway for the combustion air and are configured to mix the fuel ammonia into the combustion air (in Kasuga, the flow passageway downstream of the compressor 4, inside of the casing 50; when the combination is made, the nozzles will be inside of the casing, inside of the flow passageway; alternatively, the flow passageway is the flow passageway 25 of Lam which carries combustion air, and the nozzles 31 are inside of the passageway). 
Regarding claims 6-7, the cooling fuel in the combination of Lam in view of Kasuga would be liquid ammonia, since Lam discloses that the cooling fuel may be liquid (without disclosing the type of fuel), and Kasuga’s fuel is liquid ammonia. 

Response to Arguments
Applicant's arguments filed 10/3/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “[b]ecause Lam does not specify the location of the compressor, Lam does not disclose and would not have suggested that the location of the fuel supply lines 31 is closer to the inner chamber wall 13 of the combustion chamber 3 than a middle portion between the compressor and the inner chamber wall 13” and that “[a]s the ammonia feed device 61 of Kasuga is located upstream from the compressor 4, it is not possible for the ammonia feed device 61 of Kasuga to be located closer to a side wall of the combustion chamber 55 than a middle portion between the compressor 4 and the side wall of the combustion chamber 55”, Examiner respectfully disagrees. The cooling fuel supplier 31 of Lam is positioned adjacent to the side wall 19/17/13 of the combustor as shown in Fig 1. The combination of Lam in view of Kasuga does not modify the location of the nozzles 31, but it shows where a middle portion of an air passage may be positioned relative to a combustor and a compressor, and therefore where the nozzles of Lam may be positioned relative to the middle portion.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741